Citation Nr: 0918550	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of right 
kidney removal.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 to 
July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Boston, Massachusetts regional office (RO) of the Department 
of Veterans Affairs (VA).  That decision denied the Veteran's 
request to reopen his previously denied residuals of a kidney 
removal service connection claim as the Veteran had not 
submitted new and material evidence.

The Veteran did not appear for a Board hearing scheduled to 
take place at the RO in March 2009.  He has not presented 
good cause for failing to appear.  His request is therefore 
deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The Veteran's kidney removal service connection claim was 
denied in an August 1956 Board decision as the evidence did 
not show that the Veteran's right kidney condition had been 
incurred in or aggravated by service; the Veteran did not 
perfect his appeal of this decision.

2.  Evidence received since the August 1956 Board decision 
does not establish that the Veteran's right kidney condition 
had been incurred in or was aggravated by service.


CONCLUSIONS OF LAW

1.  The August 1956 Board decision denying service connection 
for residuals of a right kidney removal is final.  38 
U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the August 1956 Board decision 
denying service connection for residuals of a right kidney 
removal is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Veteran was provided with a July 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his request to reopen his residuals of a right kidney removal 
service connection claim.  This letter told him what evidence 
VA would obtain, and what evidence he was expected to 
provide.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the Veteran in accordance with 
Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the July 2006 letter.

The July 2006 letter also informed the Veteran that his right 
kidney removal claim had been previously denied, informed him 
of the need for new and material evidence to reopen the 
claims, provided regulatory definitions of "new" and 
"material" and informed him of the bases for the prior 
denial.   This letter met the duty to notify the Veteran in 
accordance with Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A (West 2002 & Supp. 2008); 38 
C.F.R. §3.159 (c), (d) (2008).  This duty to assist 
contemplates that VA will help a claimant obtain records 
relevant to his claim(s), whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2008).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and a 
private medical opinion have been obtained.

The Veteran indicated on his August 2007 substantive appeal 
form that he was scheduled for a doctor's appointment in 
September 2007 and that he would "gather new documentation" 
following this appointment.  The Veteran did not specify 
which doctor he would be seeing or for what purpose he was 
seeing a doctor, nor did he submit these records or complete 
an authorization form to allow VA to obtain these records.  
VA is only obligated to obtain records that are adequately 
identified and for which necessary releases have been 
submitted.  38 C.F.R. § 3.159(c)(1) (2008).

The Veteran has not been afforded an examination for his 
residuals of a right kidney removal service connection claim.  
Any duty to request an examination or obtain an opinion only 
arises if new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim, as 
discussed below, has not been reopened and no VA examination 
is therefore required.

In light of the above, the Board may proceed with 
consideration of the Veteran's claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Additionally, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Residuals of a Right Kidney Removal

The Board denied the Veteran's claim for service connection 
for residuals of right kidney removal in an August 1956 
decision, as the evidence showed that the kidney abnormality 
and associated symptoms were a congenital or developmental 
defect that pre-existed service and that the surgery to 
remove the kidney was ameliorative.  The Board also found 
that the symptoms in service were the same as those reported 
prior to service and there was no superimposed disability in 
service.  That decision is final.

The evidence considered by the Board in its August 1956 
decision consisted of the Veteran's service treatment 
records.

The Veteran's September 1951 entrance examination was 
negative for any relevant abnormalities.  August 1952 
treatment notes reflected the Veteran's complaints of 
intermittent right side pain for the past three years.  The 
Veteran reported that he had sought treatment from an 
urologist in 1949 following the development of this pain.  
This urologist informed the Veteran that he had a congenital 
absence of a right kidney and that his left kidney was 
enlarged.  Cystoscopy revealed a hydronephrotic non-
functioning right kidney with ureteral dilation and deviation 
medically typical of a retrocaval ureter.  Diagnoses of a 
retrocaval ureter and a chronic severe hydronephrotic right 
kidney were made, and the Veteran was advised to undergo a 
nephrectomy.

A right nephrectomy was performed in August 1952, and the 
Veteran returned to duty approximately six weeks after 
surgery.  An evaluation of the removed kidney noted that its 
external appearance was that of a "badly battered kidney," 
and diagnoses of marked hydronephrosis and chronic 
pyelonephritis were made.

A June 1955 discharge examination noted the 1952 removal of 
the Veteran's kidney and the resulting scar.  No other 
relevant abnormalities were reported.

Evidence received since the August 1956 decision includes an 
October 2006 treatment summary from Dr. P. K.  This treatment 
summary described the Veteran's history of a right kidney 
removal in 1952 and his current treatment for high 
cholesterol.  The doctor noted that the right kidney was 
removed in 1952 after marked hematuria and noted the finding 
by Army doctors that the ureter had been blocked by 
congenital vascular anomalies.

The law at the time of the 1956 decision, as today is 
understood to preclude service connection for congenital 
defects, although service connection is available for 
congenital diseases that are aggravated in service.  Quirin 
v. Shinseki, No. 06-2007 (U.S. Vet. App. Mar. 10, 2009); 
38 C.F.R. § 303(c) (2008).  

In addition, compensation is not payable for the usual 
effects of surgical treatment in service having the effect of 
ameliorating disease or other condition incurred before 
service, including postoperative scars, absent or poorly 
functioning parts or organs unless in-service aggravation is 
otherwise shown.  38 C.F.R. § 3.306(b)(1) (2008).

The Veteran's claim was previously denied on the basis that 
the claimed condition was a congenital defect, that the 
surgery in service was ameliorative, and that there was no 
evidence of a superimposed disease or disability.  Dr. P.K's 
letter tends to confirm that the treatment in service was to 
ameliorate the effects of a congenital defect.  It does not 
contain any information indicating that the Veteran had a 
congenital disease, that there was superimposed disability or 
that the surgery was other than ameliorative.  Hence, it is 
not new and material.

The Veteran's statements made in conjunction with the current 
appeal repeat the in-service history documented in the 
service treatment records.  This history was previously 
considered and is also not new and material.

As none of the additional evidence received since the August 
1956 Board decision pertains to an element of the claim that 
was found to be absent in the prior denial, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for residuals of a right kidney 
removal is not reopened, and the claim is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


